Citation Nr: 1024999	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-37 049	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for residuals of prostate 
cancer, including as secondary to exposure to toxic chemicals in 
service.

3.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 
1972 to August 1979, including a tour in Thailand during the 
Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for bilateral hearing loss, prostate 
cancer and multiple myeloma.  A more recent October 2007 RO 
decision granted service connection for right ear hearing loss 
only, and the Veteran has continued his appeal to also try and 
service connect his left ear hearing loss.

In April 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  According to the results of his VA compensation examination, 
the Veteran does not have sufficient hearing loss in his left ear 
to be considered a disability by VA standards.

2.  The Veteran received a diagnosis of prostate cancer many 
years after service, and it has not been linked by competent and 
credible evidence to his service - including to any exposure to 
Agent Orange, DDT or jet fuel.

3.  Although he also has been followed for many years for the 
possible progression of his monoclonal gammopathy (MGUS) to 
multiple myeloma, the Veteran has yet to develop multiple 
myeloma. 




CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by service, and sensorineural hearing loss disability 
in this ear may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Prostate cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Multiple myeloma was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  
In Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The Supreme 
Court stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2005, 
prior to the initial adjudication of his claims in February 2006.  
That letter informed him of the evidence required to establish 
his claims for service connection and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The October 
2007 SOC included notice complying with Dingess, as it also 
apprised him of the downstream disability rating and effective 
date elements of his claims.  And the RO has since readjudicated 
his claims (at least those for prostate cancer and multiple 
myeloma) in the April 2009 SSOC, including considering any 
additional evidence submitted or otherwise obtained since the 
initial rating decision and SOC.  So his claims have been 
reconsidered since providing all necessary VCAA notice such that 
the timing defect in the provision of that additional notice, 
since it did not precede the initial adjudication of the claims, 
has been rectified ("cured").  See again Mayfield IV and 
Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his service treatment records 
(STRs).  VA also obtained his private medical records from Cancer 
Treatment Centers, B.A.L., M.D., and J.J.K., M.D.  There is no 
indication of any outstanding records pertaining to his claims.  

VA also afforded the Veteran an audiological evaluation in 
December 2005 to determine whether his hearing loss is 
attributable to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Conversely, 
although VA also provided medical examinations for his other 
claims for prostate cancer and multiple myeloma, no medical nexus 
opinion was requested.  But as there was no diagnosis of multiple 
myeloma upon examination, there was no current condition for the 
examiner to provide a nexus opinion concerning, in terms of 
whether it is attributable to the Veteran's military service.



And as for the claim for service connection for prostate cancer, 
the Board also finds that additional VA examination is not needed 
to determine whether this condition is related to the Veteran's 
military service, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
According to McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  Id., at 
81.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, none of the Veteran's service treatment records 
makes any reference to any genitourinary complaints.  Also 
significant is the fact that his prostate cancer was first 
diagnosed 25 years after his separation from the military, with 
no suggestion it may be related to his military service other 
than his unsubstantiated lay allegation, which, alone, is 
insufficient reason for obtaining medical comment concerning this 
possible correlation.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).  His theory that this condition was caused by 
exposure to Agent Orange, DDT or jet fuel first requires factual 
determinations that he was actually exposed to these toxic 
chemicals or that he was stationed in Vietnam (to effectively 
presume he was exposed to Agent Orange, or elsewhere at a time 
when it was sprayed or used), neither of which has he proven.  
There is only his unsubstantiated lay allegation of this exposure 
and the correlation between this alleged exposure and his cancer, 
which is insufficient evidence to require VA to schedule an 
examination for a medical nexus opinion.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  Simply put, the second and third 
prongs of the McLendon test have not been met.  Accordingly, the 
Board finds that no further development is necessary to meet the 
requirements of the VCAA.



II.  Service Connection for Left Ear Hearing Loss

The Veteran filed a claim for bilateral (i.e., right and left 
ear) hearing loss in October 2005.  In an October 2007 rating 
decision, he was granted service connection for right ear hearing 
loss only because his left ear did not show sufficient hearing 
loss to be considered a disability for VA compensation purposes.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that he may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Here, though, there still is no confirmation the Veteran has the 
required level of hearing loss in his left ear to be considered 
an actual disability by VA standards.  So the Board must continue 
to deny his claim for service connection for hearing loss in this 
ear because - unlike the hearing loss in his right ear, there is 
no current disability to relate to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The Veteran may be awarded service connection by showing he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
including organic disease of the nervous system such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree (of at 
least 10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first requirement of current disability, 
before service connection may be granted for hearing loss it must 
be of a particular level of severity.  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated 
the threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id., citing Current Medical Diagnosis & Treatment, Stephen 
A. Schroeder, et. al. eds., at 110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by these standards must be 
currently present, and service connection is possible if this 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to the meet the threshold 
requirements of § 3.385), and a medically sound basis upon which 
to attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this case, a December 2005 VA audiological evaluation report 
shows the Veteran has some hearing loss in his left ear at the 
4000 Hz level, but that he does not have sufficient hearing loss 
in this ear considering all of the relevant frequencies to be 
considered an actual disability by VA standards - that is to 
say, sufficient hearing loss in this ear to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385.  

Audiometric testing for the left ear revealed a 5-decibel loss at 
the 500 Hz level, a 10-decibel loss at the 1000 Hz level, a 20-
decibel loss at the 2000 Hz level, 
a 10-decibel loss at the 3000 Hz level, and a 25-decibel loss at 
the 4000 Hz level in his left ear.  His speech recognition score 
was 94 percent.  So he has normal hearing acuity from 500 to 3000 
Hz and only mild hearing loss at the 4000 Hz level.  

Thus, since these findings do not reflect a left ear hearing loss 
disability according to VA standards (again, meaning according to 
the requirements of § 3.385), the claim for left ear hearing loss 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof 
of the presently claimed disability, there can be no valid 
claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for left ear hearing loss.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this 
claim must be denied.



III.  Service Connection for Residuals of Prostate Cancer

The Veteran claims he developed prostate cancer as a result of 
exposure to toxic chemicals during service - including DDT, 
Agent Orange and jet fuel.  For the reasons and bases discussed 
below, however, the Board finds no grounds on which to grant 
service connection.

As already has been explained, the Veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or an injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The post-service medical records indicate the Veteran was 
diagnosed with prostatic adenocarcinoma in June 2004 and 
resultantly underwent surgery for a radical prostatectomy in 
September 2004.  So there is no disputing he has the required 
proof of prostate cancer and, indeed, the unfortunate residuals.  
However, there is insufficient evidence to etiologically link 
this cancer to his military service, either directly, 
presumptively, or secondary to hazardous chemical exposure.



As the Veteran's STRs show no relevant complaints, treatment or 
diagnosis of any genitourinary disorder, these records provide 
evidence against his claim on a direct incurrence basis.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

There equally is no indication of prostate cancer or malignant 
tumor to a compensably disabling degree within one year of his 
discharge from service in August 1979 (meaning by August 1980) to 
warrant presuming his prostate cancer was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Rather, the Veteran's post-service medical records show he was 
first diagnosed with prostate cancer much more recently, in June 
2004, so nearly 25 years after his separation from service.  This 
25-year lapse between the conclusion of his military service and 
onset of his symptoms and initial diagnosis provides additional 
probative evidence against his claim on a direct or even 
presumptive incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, he has failed to show continuity 
of symptomatology during the many years since service to 
otherwise support the claim on a direct incurrence basis.  Savage 
v. Gober, 10 Vet. App. 488, 494- 97 (1997).

Prostate cancer also may be presumptively linked to herbicide 
exposure in some instances.  A Veteran who during active 
military, naval, or air service served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as the dioxin in 
Agent Orange, unless there is affirmative evidence establishing 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active military, 
naval, or air service, certain specified diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  

In this particular case at hand, however, there is no indication 
the Veteran served in the Republic of Vietnam or elsewhere, 
outside of Vietnam, including in Thailand, during a time when 
Agent Orange was used or sprayed.  His military personnel records 
indicate he was stationed at Udorn Air Force Base in Thailand 
from approximately December 1972 to August 1975, and that his 
military occupational specialty (MOS) was aircraft maintenance 
specialist.  These records do not reflect that he was ever in 
Vietnam and, indeed, he has not alleged that he ever was.  
As he admittedly did not serve in Vietnam during the Vietnam Era, 
he is not entitled to presumptive service connection for prostate 
cancer.

The Veteran may also alternatively establish service connection 
secondary to hazardous chemical exposure in service.  The 
Federal Circuit Court has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale 
employed in Combee also applies to claims, as here, based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 
(1997); McCartt v. West, 12 Vet. App. 164, 167 (1999).

For service connection secondary to exposure to hazardous 
chemicals, the Veteran would need to first show that he was 
exposed to such chemicals and second that there is a link between 
exposure to those chemicals and his prostate cancer diagnosis.  
But his dates of service do not coincide with the Agent Orange 
spraying operations in Vietnam or handling elsewhere, including 
in Thailand.  The spraying of Agent Orange called Operation 
Ranchhand took place between 1962 and 1971.  The Veteran was not 
in Thailand until the end of 1972.  Additionally, the unused 
drums of Agent Orange were stored on Johnston Island in the South 
Pacific from April 1972 and September 1977, when it was 
incinerated at sea.  There is no reason to believe that drums of 
Agent Orange were being stored at Udorn Air Force Base or that 
the Veteran with a MOS of aircraft maintenance specialist would 
have any contact with any stored Agent Orange.

This evidence calls into question the credibility of his accounts 
of Agent Orange exposure at Udorn AFB. See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the degree of 
weight to give the evidence)

The Veteran has also alleged exposure to jet fuel.  The Agency 
for Toxic Substance and Disease Registry states that "[t]he data 
about cancer effects from breathing in JP-4 or JP-7 are not 
clear-cut.  No data about cancer effects exist for exposure to 
JP-4 or JP-7 by eating or drinking.  We do not know if JP-4 or 
JP-7 causes cancer in people."  http://www.atsdr.cdc.gov/.  
While the Veteran's MOS most likely would have exposed him to jet 
fuel, the available evidence does not support the notion that jet 
fuel, in turn, could have caused his prostate cancer.  He has not 
submitted a medical statement to support this theory and, without 
any specialized medical training or expertise, he is not 
competent to establish such a correlation, himself.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  

The Veteran also has alleged exposure to the pesticide DDT.  The 
Agency for Toxic Substance and Disease Registry states that 
"[s]tudies in animals have shown that oral exposure to DDT can 
cause liver cancer.  Studies of DDT-exposed workers did not show 
increases in deaths or cancers.  Based on all of the evidence 
available, the Department of Health and Human Services has 
determined that DDT is reasonably anticipated to be a human 
carcinogen.  Similarly, the International Agency for Research on 
Cancer (IARC) has determined that DDT is possibly carcinogenic to 
humans."  http://www.atsdr.cdc.gov/.



But while this available literature does support the notion that 
DDT may be carcinogenic, the Veteran has not provided a 
supporting medical opinion that DDT is the cause of his prostate 
cancer.  With regards to medical treatise evidence, the Court has 
held that a medical article or treatise "can provide important 
support when combined with an opinion of a medical professional" 
if the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Sacks v. West, 11 Vet. App. 314 (1998); and Wallin v. West, 11 
Vet. App. 509 (1998).  Here, though, the literature the Veteran  
submitted is not accompanied by any supporting medical expert 
opinion.  So this medical treatise evidence, alone, is 
insufficient to establish the required medical nexus element to 
link his prostate cancer to his military service, 
and specifically to the type of activity claimed.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The Veteran has not provided any evidence to corroborate his 
accounts of DDT spraying in Thailand during the 1970s.  Even if 
DDT was being sprayed during that time, he has not alleged any 
involvement in the spraying operations and it is unlikely his MOS 
would have put him in contact with stored or sprayed DDT.  
Therefore, he has neither proved actual exposure to DDT or that 
his prostate cancer was caused by said exposure to DDT.

As the Veteran's STR include no genitourinary complaints and his 
prostate cancer was not diagnosed until 25 years after service, 
the Board finds that service connection for prostate cancer on a 
direct or presumptive incurrence theory is not warranted.  
Moreover, as he did not serve in the Republic of Vietnam during 
the Vietnam Era, or elsewhere (such as in Thailand) at a time and 
location when and where herbicides were used or sprayed, the 
Board finds that he is not entitled to service connection for 
prostate cancer based on presumptive herbicide exposure.  And as 
he has only his unsubstantiated lay allegations of exposure to 
Agent Orange and DDT, the Board finds there is no basis on which 
to grant service connection secondary to hazardous chemical 
exposure.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for residuals of prostate 
cancer.  And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for application. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this 
claim must be denied.

IV.  Service Connection for Multiple Myeloma

The Veteran's medical records show he has been diagnosed with 
MGUS, and that his treating physicians have been following him 
since 2002 for the possible development of his condition into 
multiple myeloma.  But he has not been diagnosed with multiple 
myeloma (i.e., this potential eventuality fortunately has not yet 
materialized).  During his April 2010 Travel Board hearing, he 
conceded that his doctors had ruled out multiple myeloma and were 
now, instead, pursuing other diagnoses.  Without a current 
diagnosis, he has not met the first criteria of Hickson and his 
claim cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for multiple myeloma.  And as 
the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this 
claim also is denied.

As a concluding point, nothing in this decision precludes the 
Veteran from filing a future claim based on whatever diagnosis is 
established by his treating physicians at some indeterminate time 
in the future.




ORDER

The claim for service connection for left ear hearing loss is 
denied.

The claim for service connection for residuals of prostate cancer 
is denied.

The claim for service connection for multiple myeloma is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


